     Case 3:21-cv-00492-L Document 1-2 Filed 03/04/21                  Page 1 of 39 PageID 6



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION


ALMA SUZETTE LONGSWORTH,                          §
                                                  §
          Plaintiff,                              §
                                                  §
v.                                                §   Civil Action No. 3:21-cv-00492
                                                  §
OFFERPAD, LLC,                                    §
                                                  §
          Defendant.                              §


                                   INDEX OF STATE COURT FILE


     ITEM                               DOCUMENT                                DATE OF
                                                                               DOCUMENT
                                                                              AND/OR FILING

      1          State Court Docket Sheet

      2          Plaintiff’s Original Petition                               01/28/21

      3          Jury Demand Form                                            01/28/21

      4          Citation Issued                                             01/28/21

      5          Corrected Citation                                          01/28/21

      6          Return of Service                                           02/10/21

      7          Defendant’s Answer to Plaintiff’s Original Petition         03/01/21

      8          Dismissal Hearing Notice – By Submission                    03/01/21




INDEX OF STATE COURT FILE                                                                Page 1
   Case 3:21-cv-00492-L Document 1-2 Filed 03/04/21                 Page 2 of 39 PageID 7



                                             Respectfully submitted,

                                             /s/ John M. Barcus
                                             John M. Barcus
                                             Texas Bar No. 24036185
                                             john.barcus@ogletreedeakins.com
                                             OGLETREE, DEAKINS, NASH, SMOAK &
                                                 STEWART, P.C.
                                             8117 Preston Road, Suite 500
                                             Dallas, Texas 75225
                                             (214) 987-3800 (Telephone)
                                             (214) 987-3927 (Facsimile)

                                             ATTORNEYS FOR DEFENDANT




                                CERTIFICATE OF SERVICE

        I hereby certify that on March 4, 2021, I electronically filed the foregoing with the Clerk
of the Court using the CM/ECF system, which will send notification of such filing to all counsel
of record.



                                             /s/ John M. Barcus
                                             John M. Barcus


                                                                                          46139253.1




INDEX OF STATE COURT FILE                                                                  Page 2
Case 3:21-cv-00492-L Document 1-2 Filed 03/04/21   Page 3 of 39 PageID 8




               EXHIBIT 1
3/4/2021                                                                   Details
               Case 3:21-cv-00492-L Document 1-2 Filed 03/04/21                           Page 4 of 39 PageID 9




            Case Information

            DC-21-01151 | ALMA SUZETTE LONGSWORTH vs. OFFERPAD LLC

            Case Number                             Court                                 Judicial Officer
            DC-21-01151                             160th District Court                  REDMOND, AIESHA
            File Date                               Case Type                             Case Status
            01/28/2021                              EMPLOYMENT                            OPEN




            Party

            PLAINTIFF                                                                     Active Attorneys 
            LONGSWORTH, ALMA SUZETTE                                                      Lead Attorney
                                                                                          MASTERSON, W.D.
                                                                                          Retained




            DEFENDANT                                                                     Active Attorneys 
            OFFERPAD LLC                                                                  Lead Attorney
                                                                                          BARCUS, JOHN M
            Address
                                                                                          Retained
            REGISTERED AGENT CORPORATION SERVICE COMPANY
            211 E 7TH STREET SUITE 620
            AUSTIN TX 75038




            Events and Hearings



https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0#CaseInformation                           1/3
3/4/2021                                                                  Details
               Case 3:21-cv-00492-L Document 1-2 Filed 03/04/21                           Page 5 of 39 PageID 10
               01/28/2021 NEW CASE FILED (OCA) - CIVIL


               01/28/2021 ORIGINAL PETITION 


               ORIGINAL PETITION


               01/28/2021 ISSUE CITATION 


               ISSUE CITATION - OFFERPAD LLC

               corrected ISSUE CITATION - OFFERPAD LLC


               01/28/2021 JURY DEMAND 


               JURY DEMAND FORM


               02/02/2021 CITATION 


               Served
               02/05/2021

               Anticipated Server
               ESERVE

               Anticipated Method
               Actual Server
               OUT OF COUNTY

               Returned
               02/10/2021
               Comment
               OFFERPAD, LLC


               02/10/2021 RETURN OF SERVICE 


               EXECUTED CITATION: OFFERPAD, LLC

                  Comment
                  EXECUTED CITATION: OFFERPAD, LLC


               03/01/2021 ORIGINAL ANSWER - GENERAL DENIAL 


               ORIGINAL ANSWER


               04/06/2021 DISMISSAL FOR WANT OF PROSECUTION 


               160th Dismissal

               Judicial Officer
               REDMOND, AIESHA

               Hearing Time
               3:00 PM



https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0#CaseInformation                            2/3
3/4/2021                                                                  Details
               Case 3:21-cv-00492-L Document 1-2 Filed 03/04/21
               Comment                                                                    Page 6 of 39 PageID 11
               CASE FILED 1-28-21; DEF SERVED 2-5-21




            Financial

            LONGSWORTH, ALMA SUZETTE
                   Total Financial Assessment                                                              $340.00
                   Total Payments and Credits                                                              $340.00


              2/1/2021     Transaction                                                                    $340.00
                           Assessment

              2/1/2021     CREDIT CARD -                Receipt # 6188-             LONGSWORTH, ALMA     ($340.00)
                           TEXFILE (DC)                 2021-DCLK                   SUZETTE




            Documents


               ORIGINAL PETITION
               JURY DEMAND FORM

               ISSUE CITATION - OFFERPAD LLC
               corrected ISSUE CITATION - OFFERPAD LLC
               EXECUTED CITATION: OFFERPAD, LLC

               160th Dismissal
               ORIGINAL ANSWER




https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0#CaseInformation                              3/3
Case 3:21-cv-00492-L Document 1-2 Filed 03/04/21   Page 7 of 39 PageID 12




                EXHIBIT 2
                                                                                                                        FILED
                                                                                                             1/28/2021 1:58 PM
1       ESERVE
    CIT Case     / JURY                                                                                       FELICIA PITRE
             3:21-cv-00492-L Document 1-2 Filed 03/04/21                 Page 8 of 39 PageID 13            DISTRICT CLERK
                                                                                                        DALLAS CO., TEXAS
                                                                                                        Angie Avina DEPUTY

                                                     DC-21 -O1 151
                                               NO.

     ALMA SUZETTE LONGSWORTH,                           §     IN THE DISTRICT COURT
                                                        §
                                        Plaintiff,      §
                                                        §
     V.                                                 §     DALLAS COUNTY, TEXAS
                                                        §
     OFFERPAD, LLC                                      §    1   60th
                                                        §               JUDICIAL DISTRICT
                                      Defendant.        §
                                                        §
                                                        §
                                                        §     JURY TRIAL DEMANDED

                                 PLAINTIFF’S ORIGINAL PETITION

    TO THE HONORABLE JUDGE OF SAID COURT:


            COMES NOW, Plaintiff Alma Suzette Longsworth ("Plaintiff' or "Longsworth”)

    complaining of OfferPad,    LLC    (“Defendant” or “OfferPad”), and    les   this Plaintiff’s Original

    Petition. For causes of action, Plaintiff respectfully shows:

                                                       I.

                          PARTIES, CLAIMS FOR RELIEF AND SERVICE
            a.      Discovery is intended to be conducted under Level Two of TRCP 190.

            b.      Damages sought are within the jurisdictional limits of the Court. Plaintiff seeks
                    monetary relief over $250,000 but not more than $1 ,000,000 which is the maximum
                    amount claimed.

            c.      Plaintiff is an individual, a resident and citizen of the State of Texas who can be
                    contacted in care of her undersigned counsel of record. The last three digits of the
                    Plaintiff’s driver’s license are 173. The last three digits of the Plaintiff’s Social
                    Security number are 479.

            d.      OfferPad, LLC, is a foreign limited liability company with its Texas address located
                    at 1525 W. Walnut Hill, Suite 260, Irving, Texas. Said Defendant can be served



    Alma Suzette Longsworth v. OfferPad, LLC
    Plaintiff’s Original Petition                                                                  Page 1
   Case 3:21-cv-00492-L Document 1-2 Filed 03/04/21                    Page 9 of 39 PageID 14



                through its registered agent, Corporation Service Company dba CSC - Lawyers
                Incorporating Service Company, 211 E. 7th Street, Suite 620, Austin, Texas 78701.

                                                 II.

                                  JURISDICTION AND VENUE

        2.01    The Court has jurisdiction over this matter because the amount in controversy is

within the jurisdictional limits of the Court. The Court has venue over Defendant because all or a

substantial part of events giving rise to the claim took place in Texas.

                                                 III.

                                 REQUEST FOR DISCLOSURE
        3.02    Pursuant to Rule 194 of the Texas Rules of Civil Procedure, Defendant is hereby

requested to disclose, to Plaintiff, within 50 days   of the service of this Request, the information

or material described in Rule 194.2(a) - (k).




                                                 IV.

                                     BACKGROUND FACTS

    4.01    Plaintiff, an African American-Latino female, began working for OfferPad on March

4, 2019.    Plaintiff’s position was a Service Manager.        Plaintiff’s compensation was $68,000

annually.


    4.02    Plaintiff was the only female Service Manager out of 7 Service Managers. Plaintiff

managed Defendant’s Dallas ofce       which consisted of 4 Field Techs.

    4.03    Plaintiffwas initially hired to service and manage all of Texas but Defendant’s Houston

market surpassed the Dallas market within months and Defendant felt that another Service

Manager for the Houston market was needed.


Alma Suzette Longsworth v. OfferPad, LLC
Plaintiff’s Original Petition                                                                    Page 2
     Case 3:21-cv-00492-L Document 1-2 Filed 03/04/21                Page 10 of 39 PageID 15



       4.04    Defendant promoted their Houston Field Tech to a Service Manager roughly three

months after Plaintiff s start date.

       4.05    Some Caucasian executives and other Caucasian employees at Defendant made sexist

and racist jokes Via conference calls and team messages while Plaintiff was on the calls and

included in the team messages. The participants include the following:         Jenn Marble - Closing

Manager- Corporate, Drew Svorinic- Service Manager Director — Corporate, Derrick Dickerson

- Director - Corporate, and Steven Lawrence - Service Manager — NC.


       4.06    Plaintiff received accolades and had an above average yearly performance review one

month before she was terminated.

       4.07    Plaintiffwas terminated on May 4, 2020. Plaintiff was the only Service Manager to be

laid off. On Plaintiff’s team the only African American Field Tech was also laid off. The three

other Caucasian employees remained and were not affected by the layoff.




                                                     V.

                                             FIRST COUNT
        DISCRIMINATION BECAUSE OF RACE AND GENDER IN VIOLATION OF
                          THE TEXAS LABOR CODE

           5.01    The foregoing paragraphs of this Complaint are incorporated in this count as fully

as   if set forth at length herein.
           5.02    Plaintiff is an African American employee within the meaning of Chapter 21 of the

Texas Labor Code and belongs to a class protected under the statute.     LAB   §21 .05 l.

           5.03    Defendant is an employer within the meaning of the Texas Labor Code.

LAB §21.002(8).
Alma Suzette Longsworth v. OfferPad, LLC
Plaintiff’s Original Petition                                                                  Page 3
  Case 3:21-cv-00492-L Document 1-2 Filed 03/04/21                   Page 11 of 39 PageID 16



         5.04     A11   conditions precedent t0 ling   this action for discrimination under state law

have been met.      Plaintiff timely   led   With the Texas Workforce Commission -       Civil Rights

Division a Charge of Discrimination against Defendant. Plaintiff received a Notice of Right to

Sue from the Texas Workforce Commission within sixty days of the lling            of this Petition. A

copy of the Notice of Right to File a Civil Action is attached as Exhibit A hereto.

        5 .05   Plaintiff is entitled to an award of attorney and expert fees and costs under the Texas

Labor Code.

        5.06    Such conduct by Defendant occurred with discrimination as a motivating factor and

the actions taken against Plaintiff were intentional. Accordingly, Plaintiff is entitled to recover


damages from Defendant for back pay, front pay, past and future pecuniary losses, emotional pain

and suffering, inconvenience, loss     of enjoyment of life and other nonpecuniary losses. Further,

this discrimination was done by Defendant with malice or with reckless indifference to Plaintiffs

protected rights. Plaintiff is therefore also entitled to recover punitive damages.

        5.07 As a result of Plaintiffs wrongful discharge, Plaintiffhas suffered past and future lost

earnings and benets,     and past and future damage to earnings capacity, and has endured shame,

embarrassment, humiliation and mental, emotional and physical pain and anguish for which

Plaintiff sues. Plaintiff therefore seeks actual damages in an amount in excess of the minimum

jurisdictional limit of this Court.

        5.08    Defendant has intentionally discriminated and retaliated against Plaintiff because of

her race, sex (gender) and color by exhibiting bias toward Plaintiff and treating Plaintiff in a

discriminatory manner compared with his peers.          Discrimination was a motivating factor in

Defendant’s conduct.




Alma Suzette Longsworth v. OfferPad, LLC
Plaintiff’s Original Petition                                                                    Page 4
  Case 3:21-cv-00492-L Document 1-2 Filed 03/04/21                    Page 12 of 39 PageID 17



                                                    VI.

                            SECOND, THIRD AND FOURTH COUNTS

            RETALIATION, HARASSMENT AND HOSTILE ENVIRONMENT
                       UNDER THE TEXAS LABOR CODE


        6.01    The foregoing paragraphs of this Petition are incorporated in this Count by

reference as fully as   if set forth at length herein.

        6.02    Plaintiff was retaliated against for complaining to Defendant’s HR about

discrimination based upon her race, sex (gender) and color. Plaintiff was harassed as a result of

her complaints and subjected to a hostile environment.

        6.03    The conduct engaged in by Defendant toward Plaintiff with discrimination,

retaliation and harassment as motivating factors, created a hostile environment in which Plaintiff

had to work.

        6.04    The Texas Workforce Commission within the past sixty (60) days preceding ling

this lawsuit, issued a Notice of Right to File a Civil Action, a copy of which is attached as Exhibit

A hereto and is incorporated herein by reference.
        6.05    Such discrimination, retaliation, harassment, and hostile environment by Defendant

against Plaintiff was intentional.       Accordingly, Plaintiff is entitled to recover damages from

Defendant for back pay, front pay, benets,       future pecuniary losses, emotional pain and suffering,

inconvenience, loss of enjoyment of life, other nonpecuniary losses, and compensatory damages.

Further, this discrimination, retaliation, harassment, and hostile environment was willful,

malicious, and occurred with conscious indifference. Plaintiff is therefore entitled to recover

punitive damages. Plaintiff is also entitled to recover all costs of Court and attorneys’ fees.




Alma Suzette Longsworth v. OfferPad, LLC
Plaintiff’s Original Petition                                                                     Page 5
      Case 3:21-cv-00492-L Document 1-2 Filed 03/04/21               Page 13 of 39 PageID 18



                                                 VII.

                                           JURY DEMAND
          7.01   PLAINTIFF DEMANDS A TRIAL BY JURY.

          WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendant be cited to
appear and answer herein, and that on nal       trial, Plaintiff have and recover the following relief

against Defendant:

I.               Judgment for actual damages in the amount of past and future lost earnings and
                 benets and damages to past and future earnings capacity;

II.              Judgment for back pay and front pay as allowed by law;

III.             Judgment for compensatory damages, including past and future pecuniary losses,
                 emotional pain and suffering, inconvenience, loss of enjoyment of life and other
                 nonpecuniary losses;

IV.              Punitive and exemplary damages in an amount to be determined by the trier of fact;

V.               Prejudgment and post-judgment interest at the maximum legal rate;

VI.              All costs of Court;

VII.             Attorneys’ and expert fees;

VIII.            Such other and further relief to which Plaintiff may be justly entitled.




Alma Suzette Longsworth v. OfferPad, LLC
Plaintiff’s Original Petition                                                                  Page 6
   Case 3:21-cv-00492-L Document 1-2 Filed 03/04/21            Page 14 of 39 PageID 19



Dated this 28th day of January 2021.




                                           Respectfully submitted,

                                           KILGORE & KILGORE, PLLC


                                           ByW.     9. ”MM";
                                                  W. D. Masterson
                                                  SBN 13 1 84000
                                                  wdm@ki1gorelaw.com
                                                  3 109 Carlisle Street
                                                  Dallas, Texas 75204
                                                  (214) 969-9099 - Telephone
                                                  (214) 953-0133 — Fax

                                                  ATTORNEYS FOR PLAINTIFF
                                                  ALMA SUZETTE LONGSWORTH




Alma Suzette Longsworth v. OfferPad, LLC
Plaintiff’s Original Petition                                                      Page 7
DocuSign Envelope ID: 02BOEFA2—61 00—4C67-867A—CCBEE206FFDZ
                                                                                                                                                                   Bryan Daniel, Chairman
                      Case 3:21-cv-00492-L Document 1-2 Filed 03/04/21                                                     Page 15 of 39 PageID 20
        Texas W0 rkfo rce Commission                                                                                                                               miffmm
    A Member of Texas Workforce Solutions                                                                                                                          Julian Alvarez
                                                                                                                                                                   Commissioner Representing
                                                                                                                                                                   Labor

                   January 9’ 2 O21                                                                                                                                Aaron Demerson
                                                                                                                                                                   Commissioner Representing
                              NOTICE OF COMPLAINANT’S RIGHT TO FILE CIVIL ACTION                                                                                   Employers

                                                                                                                                                                   Edward Sema
                                                                                                                                                                   Executive Director
                  Alma S. Longsworth
                  c/o W. D. Masterson
                  Kilgore & Kilgore, PLLC                                                                                                                             Exhibit
                  3 109 Carlisle Street
                  Dallas, TX 75204                                                                                                                                         A
                  Re:         Alma S. Longsworth              v.   Offerpad Corporation
                               EEOC Complaint # 450-2020—04193

                  Dear Alma S. Longsworth:

                  The above—referenced case was processed by the United States Equal Employment Opportunity Commission
                  or a local agency. Pursuant to Sections 21.252 and 21.254 of the Texas Labor Code, this notice is to advise
                  you ofyour right to bring a private civil action in state court in the above-referenced case. YOU HAVE SIXTY
                  (60) DAYS FROM THE RECEIPT OF THIS NOTICE TO FILE THIS CIVIL ACTION.

                   If yourcase has been successfully resolved by the U. S. Equal Employment Opportunity Commission or
                  another agency through a voluntary settlement or conciliation agreement, you may be prohibited by the terms
                  of such an agreement from ling a private civil action in state court pursuant to the Texas Commission on
                  Human Rights Act, as amended.

                  The United States Supreme Court has held in Kremer v. Chemical Construction Corporation, 456 U.S. 461
                  (1982), that a federal district court must generally dismiss a Title VII action involving the same parties and
                  raising the same issues as those raised in a prior state court action under Chapter 21 of the Texas Labor Code.
                  Therefore, ling a lawsuit in state court based on the issuance ofthis notice of right to le a civil action may
                  prevent you om ling a lawsuit in federal court based on Title VH of the Civil Rights Act of 1964, as
                  amended, 42 U.S.C. 2000c -

                   Sincerely,



                   ate/J
                  Bryan D. Snoddy
                  Director, Civil Rights Division


                                                     RETAIN ENVELOPE TO VERIFY DATE RECEIVED

                   Copy to:
                  Via e-mail: brian.bair@offerpad.com
                   Offerpad Corporation
                   c/o: Brian Bair, Chief Executive Ofcer
                   2150 E Germann Rd, Suite 1
                   Chandler, AZ 85286
  101   E. 15th Street, Guadalupe CRD - Austin, Texas 78778-0001 - (512) 463-2642 (T) - (512) 463-2643 (F) - Relay Texas: 800-735-2989 (TDD) 800-735-2988 (Voice) - www.texasworkforce.org
                                                                              Equal Opportunity Employer / Program

                                                                                          ...V~TEXAs-n.,
                                                                                WORKFORCE SOLUTIONS
                                                                                      r 4 ¥ It v
                                                                                          ""            ""
                     Case 3:21-cv-00492-L Document 1-2 Filed 03/04/21                        Page 16 of 39 PageID 21
                                                                                                                               Docugfu.
                                                                                                                                   A
                                                                                                                                   IiIGRIB

Certificate Of Completion
Envelope     Id:   02BOEFA261004C67867ACCBEE206FFD2                                            Status: Sent
Subject: Longsworth_EEOC RTS      Letter_450—2020—04193.pdf
docSeqld:
docType:
Source Envelope:
Document Pages:        1                           Signatures: 0                               Envelope Originator:
Certicate     Pages: 5                             Initials: 0                                 Lynda Pringle
AutoNav: Enabled                                                                               101 E. 15th Street, Room 0154—B
Envelopeld Stamping: Enabled                                                                   Austin, TX 78778
Time Zone: (UTC-06:00) Central Time (US & Canada)                                              lynda.pringle@twc.state.tx.us
                                                                                               IP Address: 172.1 9135.1 95

Record Tracking
Status: Original                                   Holder: Lynda Pringle                       Location: DocuSign
            1/9/2021 3:22:48 PM                              Iynda.pringle@twc.state.tx.us

Signer Events                                      Signature                                   Timestamp

In   Person Signer Events                          Signature                                   Timestamp

Editor Delivery Events                             Status                                      Timestamp

Agent Delivery Events                              Status                                      Timestamp

Intermediary Delivery Events                       Status                                      Timestamp

Certified Delivery Events                          Status                                      Timestamp
Brian Bair                                                                                     Sent: 1/9/2021 3:24:25 PM
brian.bair@offerpad.com
Security Level: Email, Account Authentication
(None)
Electronic Record and Signature Disclosure:
    Not Offered via DocuSign

W.D. Masterson                                                                                 Sent: 1/9/2021 3:24:24 PM
wdm@kilgorelaw.com
Security Level: Email, Account Authentication
(None)
Electronic Record and Signature Disclosure:
   Accepted: 1/6/2020 5:51 :09 PM
     ID: Oeb600da-c573—4374—9d51-ccf4d3bc6d41

W.D. Masterston                                                                                Sent: 1/9/2021 3:24:25 PM
rlb@kilgorelaw.com                                     VIEWED                                  Viewed:   1/1 1/2021   9:17:17 AM
Security Level: Email, Account Authentication
(None)
                                                   Using IP Address: 24.227.254.130

Electronic Record and Signature Disclosure:
     Accepted: 12/9/2019 3:08:12 PM
     ID: 03e2b075-7e6649c6-a470-34aefeafce99


Carbon Copy Events                                 Status                                      Timestamp

Witness Events                                     Signature                                   Timestamp
                 Case 3:21-cv-00492-L Document 1-2 Filed 03/04/21   Page 17 of 39 PageID 22
Notary Events                         Signature                       Timestamp

Envelope Summary Events               Status                          Timestamps
Envelope Sent                         Hashed/Encrypted                1/9/2021 3:24:25 PM
Certified Delivered                   Security Checked                1/1 1/2021   9:17:17 AM

Payment Events                        Status                          Timestamps
Electronic Record and Signature Disclosure
Electronic Record and Signature Disclosure created on: 7/1 3/2017 5:20:33 PM
Parties agreed to: W.D. Masterson, W.D. Masterston
                 Case 3:21-cv-00492-L Document 1-2 Filed                       03/04/21   Page 18 of 39 PageID 23



           CONSUMER DISCLOSURE
           From time to time, Carahsoft obo Texas Workforce Commission (we, us or Company) may be
           required by law to provide to you certain written notices or disclosures. Described below are the
           terms and conditions for providing to you such notices and disclosures electronically through the
           DocuSign, Inc. (DocuSign) electronic signing system. Please read the information below
           carefully and thoroughly, and if you can access this information electronically to your
           satisfaction and agree to these terms and conditions, please confirm your agreement by clicking
           the a€~1 agreea€TM button at the bottom          of this document.
           Getting paper copies
           At any time, you may request from us a paper copy of any record provided or made available
           electronically to you by us. You will have the ability to download and print documents we send
           to you through the DocuSign system during and immediately after signing session and, if you
           elect to create a DocuSign signer account, you may access them for a limited period of time
           (usually 30 days) after such documents are rst sent to you. After such time, if you wish for us to
           send you paper copies of any such documents from our office to you, you will be charged a
           $0.00 per-page fee. You may request delivery of such paper copies from us by following the
           procedure described below.
           Withdrawing your consent
           If you decide to receive notices and disclosures from us electronically, you may at any time
           change your mind and tell us that thereafter you want to receive required notices and disclosures
           only in paper format. How you must inform us of your decision to receive future notices and
           disclosure in paper format and withdraw your consent to receive notices and disclosures
           electronically is described below.
           Consequences of changing your mind
           If you elect to receive required notices and disclosures only in paper format, it will slow the
           speed at which we can complete certain steps in transactions with you and delivering services to
           you because we will need first to send the required notices or disclosures to you in paper format,
           and then wait until we receive back from you your acknowledgment of your receipt of such
           paper notices or disclosures. To indicate to us that you are changing your mind, you must
           withdraw your consent using the DocuSign a€”Withdraw Consenta€TM form on the signing page
           of a DocuSign envelope instead of signing it. This will indicate to us that you have withdrawn
           your consent to receive required notices and disclosures electronically from us and you will no
           longer be able to use the DocuSign system to receive required notices and consents electronically
           from us or to sign electronically documents from us.
           All notices and disclosures will be sent to you electronically
           Unless you tell us otherwise in accordance with the procedures described herein, we will provide
           electronically to you through the DocuSign system all required notices, disclosures,
           authorizations, acknowledgements, and other documents that are required to be provided or
           made available to you during the course of our relationship with you. To reduce the chance of
           you inadvertently not receiving any notice or disclosure, we prefer to provide all of the required
           notices and disclosures to you by the same method and to the same address that you have given
           us. Thus, you can receive all the disclosures and notices electronically or in paper format through
           the paper mail delivery system. If you do not agree with this process, please let us know as
           described below. Please also see the paragraph immediately above that describes the
           consequences of your electing not to receive delivery of the notices and disclosures
  Case 3:21-cv-00492-L Document 1-2 Filed 03/04/21                Page 19 of 39 PageID 24


electronically from us.
How t0 contact Carahsoft obo Texas Workforce Commission:
You may contact us to let us know of your changes as to how we may contact you electronically,
to request paper copies of certain information from us, and to Withdraw your prior consent to
receive notices and disclosures electronically as follows:
 To contact us by email send messages to: heather.hall@twc.state.tx.us

To advise Carahsoft obo Texas Workforce Commission of your new e-mail address
To let us know of a change in your e-mail address where we should send notices and disclosures
electronically to you, you must send an email message to us at heather.hall@twc.state.tx.us and
in the body of such request you must state: your previous e—mail address, your new e—mail
address. We do not require any other information from you to Change your email address.
In addition, you must notify DocuSign, Inc. to arrange for your new email address to be reected
in your DocuSign account by following the process for changing e-mail in the DocuSign system.
To request paper copies from Carahsoft obo Texas Workforce Commission
To request delivery from us of paper copies of the notices and disclosures previously provided
by us to you electronically, you must send us an e-mail to heather.hall@twc.state.tx.us and in the
body of such request you must state your e—mail address, full name, US Postal address, and
telephone number. We will bill you for any fees at that time, if any.
To withdraw your consent with Carahsoft obo Texas Workforce Commission
To inform us that you no longer want to receive future notices and disclosures in electronic
format you may:
       i. decline to sign a document from within your DocuSign session, and on the subsequent
       page, select the check-box indicating you wish to withdraw your consent, or you may;
       ii. send us an e—mail to heather.hall@twc.state.tx.us and in the body of such request you
       must state your e—mail, full name, US Postal Address, and telephone number. We do not
       need any other information from you to withdraw consent. The consequences of your
       withdrawing consent for online documents will be that transactions may take a longer time
       to process.


Required hardware and software
Operating Systems:                               WindowsA® 2000, WindowsA® XP, Windows
                                                 VistaA®; Mac OSA® X
Browsers:                                        Final release versions of Internet ExplorerA®
                                                 6.0 or above (Windows only); Mozilla Firefox
                                                 2.0 or above (Windows and Mac); Safaria,,
                                                 3.0 or above (Mac only)
PDF Reader:                                      AcrobatA® or similar software may be required
                                                 to view and print PDF files
Screen Resolution:                               800 x 600 minimum
Enabled Security Settings:                       Allow per session cookies

** These minimum
                     requirements are subject to change. If these requirements change, you will be
asked to re—accept the disclosure. Pre—release (e.g. beta) versions of operating systems and
browsers are not supported.
Acknowledging your access and consent to receive materials electronically
  Case 3:21-cv-00492-L Document 1-2 Filed 03/04/21                 Page 20 of 39 PageID 25


To conrm     to us that you can access this information electronically, which will be similar to
other electronic notices and disclosures that we will provide to you, please verify that you were
able to read this electronic disclosure and that you also were able to print on paper or
electronically save this page for your future reference and access or that you were able to e—mail
this disclosure and consent to an address where you will be able to print on paper or save it for
your future reference and access. Further, if you consent to receiving notices and disclosures
exclusively in electronic format on the terms and conditions described above, please let us know
by clicking the a€”I agreea€TM button below.
By checking the a€~I agreea€TM box, I conrm that:
  -   Ican access and read this Electronic CONSENT TO ELECTRONIC RECEIPT OF
      ELECTRONIC CONSUMER DISCLOSURES                  document; and

  -   I can print on paper the disclosure or save or send the disclosure to a place where I can
      print it, for future reference and access; and

  -   Until or unless Inotify Carahsoft obo Texas Workforce Commission as described above, I
      consent to receive from exclusively through electronic means all notices, disclosures,
      authorizations, acknowledgements, and other documents that are required to be provided
      or made available to me by Carahsoft obo Texas Workforce Commission during the
      course of my relationship with you.
       Case 3:21-cv-00492-L Document 1-2 Filed 03/04/21            Page 21 of 39 PageID 26
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Rebecca Baird on behalf of W. Masterson
Bar No. 13184000
rlb@kilgorelaw.com
Envelope ID: 50132467
Status as of 2/1/2021 10:17 AM          CST
Case Contacts

Name             BarNumber   Email                TimestampSubmitted     Status
Rebecca Baird                rlb@kilgorelaw.com   1/28/2021 1:58:33 PM   SENT
Bill Masterson               wdm@kilgorelaw.com   1/28/2021 1:58:33 PM   SENT
Case 3:21-cv-00492-L Document 1-2 Filed 03/04/21   Page 22 of 39 PageID 27




                EXHIBIT 3
Case 3:21-cv-00492-L Document 1-2 Filed 03/04/21                              Page 23 of 39 PageID 28




                                            FELICIA PITRE
                              DALLAS COUNTY DISTRICT CLERK

                                        NINA MOUNTIQUE
                                           CHIEF DEPUTY




                               CAUSE NO. DC-21-01151



                          ALMA SUZETTE LONGSWORTH

                                                   VS.

                                        OFFERPAD LLC



                                    160th District Court




                       ENTER DEMAND FOR JURY
             JURY FEE PAID BY: ALMA SUZETTE LONGSWORTH

                                          FEE PAID: 40




                 600   COMMERCE STREET DALLAS, TEXAS 75202 (214) 653-7261
                        FAX (214)653-7781 E-mail: Felicia.Pitre@da11ascounty.org
                        Web site: http://Www.dallascouuty.org/distclerk/index.htrnl
Case 3:21-cv-00492-L Document 1-2 Filed 03/04/21   Page 24 of 39 PageID 29




                EXHIBIT 4
                         Case 3:21-cv-00492-L Document 1-2 Filed 03/04/21                              Page 25 of 39 PageID 30



FORM NO. 353-3 - CITATION                                                                                                              ESERVE
THE STATE OF TEXAS                                                                                                                  CITATION

T0:     OFFERPAD LLC
        BY SERVING REGISTERED AGENT CORPORATION SERVICE COMPANY                                                                     DC-21-01151
        D/B/A CSC-LAWYERS INCORPORATING SERVICE COMPANY
        211 E. 7TH STREET, SUITE 620
        AUSTIN, TEXAS 78701                                                                                                ALMA SUZETTE LONGSWORTH
                                                                                                                                          vs.
GREETINGS:                                                                                                                          OFFERPAD LLC
You have been     sued. You may employ an attorney. If you or your attorney do not le a written answer with the
clerk who issued this citation by 10 o'clock am. of the Monday ext following the expiration of twenty days aer
you were served this citation and petition, a default judgment may be taken against you. In addition to ling a                      ISSUED THIS
written answer with the clerk, you may be required to make initial disclosures to the other patties of this suit. These      2nd day of February, 2021
disclosures generally must be made no later than 30 days after you le your answer with the clerk. Find out more at
TexasLawHelp.org. Your answer should be addressed to the clerk of the 160th District Court at 600 Commerce
Street, Ste. 101, Dallas, Texas 75202.                                                                                          FELICIA PITRE
                                                                                                                              Clerk District Courts,
Said Plaintiff being ALMA       SUZETTE LONGSWORTH                                                                            Dallas County, Texas

Filed in said Court 28th day of December, 2020 against
                                                                                                                          By: ANGELA CONEJO, Deputy
OFFERPAD LLC
For Suit, said suit being numbered DC—21-01151, the nature of which demand is as follows:
                                                                                                                              Attorney for Plaintiff
Suit on EMPLOYMENT etc. as shown on said petition & REQUEST FOR DISCLOSURE,                                                    W.D. MASTERSON
a copy of which accompanies this citation. If this citation is not served, it shall be returned unexecuted.                 KILGORE & KILGOREPLLC
                                                                                                                                CARLISLE, SUITE 200
                                                                                                                            3 109
WITNESS: FELICLA PITRE, Clerk of the District Courts of Dallas, County Texas.                                                 DALLAS, TEXAS 75204
Given under my hand and the Seal of said Court at ofce this 2nd day of February, 2021.                                            214-969-9099
                                                                                                                               wdm kil orelaw.com
ATTEST: FELICIA PITRE, Clerk of the District                    f Dallas, County, Texas
                                                                                                   'i'l‘gu
                                                                                                     _.r'
                                                                                                             .r
                                                                                                             Mir              DALLAS COUNTY
                           By                                                ,   Deputy                                        SERVICE FEES
                                  ANGELA co                                                                                                 —
                                                                                                                                 HOT PAID
                                Case 3:21-cv-00492-L Document 1-2 Filed 03/04/21                                                  Page 26 of 39 PageID 31



                                                                              OFFICER'S RETURN
Case No.   :   DC-21-01 151

Court No. 160th District     ourt
Style:   ALMA SUZETTE LONGSWORTH
vs.

OFFERPAD LLC
Came to hand on the                            day of                         ,   20             ,   at                 o'clock          .M. Executed at

within the County of                                         at                   o'clock   _             .M. on the                    day of

20                     ,   by delivering to the within named



each in person, a true copy     of this Citation together with the accompanying copy of this pleading, having rst endorsed on same                date   of delivery. The distance actually traveled by
me in serving such process was                    miles and my fees are as follows: To certify which witness my hand.

                                    For serving Citation          $

                                    For mileage                   $                                       of                        County,

                                  For Notary                      $                                       By                                                     Deputy

                                                                      (Must be veried       if served outside the State of Texas.)
Signed and sworn to by the said                                           before me this                       day of                         ,   20

to certify which witness my hand and seal         of ofce.


                                                                                                          Notary Public                                         County
Case 3:21-cv-00492-L Document 1-2 Filed 03/04/21   Page 27 of 39 PageID 32




                EXHIBIT 5
                         Case 3:21-cv-00492-L Document 1-2 Filed 03/04/21                                 Page 28 of 39 PageID 33



FORM NO. 353-3 - CITATION                                                                                                                ESERVE
THE STATE OF TEXAS                                                                                                                   CITATION

To:     OFFERPAD LLC
        BY SERVING REGISTERED AGENT CORPORATION SERVICE COMPANY                                                                      DC-21-01151
        D/B/A CSC-LAWYERS INCORPORATING SERVICE COMPANY
        211 E. 7TH STREET, SUITE 620
        AUSTIN, TEXAS 78701                                                                                                   ALMA SUZETTE LONGSWORTH
                                                                                                                                             vs.
GREETINGS:                                                                                                                           OFFERPAD LLC
You have been     sued. You may employ an attorney. If you or your attorney do not le a written answer with the
clerk who issued this citation by 10 o'clock a.m. of the Monday next folowing the expiration of twenty days aer
you were served this citation and petition, a default judgment may be taken against you. In addition to ling a                        ISSUED THIS
written answer with the clerk, you may be required to make initial disclosures to the other parties of this suit. These         2nd day of February, 2021
disclosures generally must be made no later than 30 days after you file your answer with the clerk. Find out more at
TexasLawHelp.org. Your answer should be addressed to the clerk of the 160th District Court at 600 Commerce
Street, Ste. 101, Dallas, Texas 75202.                                                                                             FELICIA PITRE
                                                                                                                                 Clerk District Courts,
Said Plaintiff being ALMA       SUZETTE LONGSWORTH                                                                               Dallas County, Texas

Filed in said Court 28th day of January, 2021 against
                                                                                                                             By: ANGELA CONEJO, Deputy
OFFERPAD LLC
For Suit, said suit being numbered DC-21-01151, the nature of which demand is as follows:
                                                                                                                                 Attorney for Plaintiff
Suit on EMPLOYMENT etc. as shown on said petition & REQUEST FOR DISCLOSURE,                                                       W.D. MASTERSON
a copy of which accompanies this citation. If this citation is not served, it shall be returned unexecuted.                    KILGORE & KILGOREPLLC
                                                                                                                               3109 CARLISLE, SUITE 200
WITNESS: FELICIA PITRE, Clerk of the District Courts of Dallas, County Texas.                                                    DALLAS, TEXAS 75204
Given under my hand and the Seal of said Court at ofce this 2nd day of February, 2021.                                                214-969-9099

ATTEST: FELICIA PITRE, Clerk of the District                    f Dallas, County, Texas            ww‘mm’rr,
                                                                                                 $39354                          MLLAS
                           By                                                ,Deputy
                                                                                               a}.
                                                                                               33 ‘ 55%..
                                                                                                        ‘fé                        SERWICE FEES
                                 ANGELA co                                                                "
                                                                                               Egg};
                                                                                                $-
                                                                                                                  i   g;             NUT PAID   —
                                                                                                              ’       5‘~+
                                                                                                 a'f‘?!
                                Case 3:21-cv-00492-L Document 1-2 Filed 03/04/21                                               Page 29 of 39 PageID 34



                                                                            OFFICER'S RETURN
Case No.2 DC-21-01 151

Court No. 160th Distric Court

Style:   ALMA SUZETTE LONGSWORTH
vs.

OFFERPAD LLC
Came to hand on the                            day of                      ,   20             ,   at                 o'clock         .M. Executed at

within the County of                                       at                  o‘clock   _             .M. on the                    day of

20                     ,   by delivering to the within named



each in person, a true copy of this Citation together with the accompanying copy         of this pleading, having rst endorsed on      same date    of delivery. The distance actually traveled by
me in serving such process was                  miles and my fees are as follows: To certify which witness my hand.

                                   For serving Citation         $

                                  For mileage                   $                                      of                        County,

                                  For Notary                    $                                      By                                                   Deputy

                                                                    (Must be veried      if served outside the State of Texas.)
Signed and sworn to by the said                                         before me this                      day of                         ,   20

to certify which witness my hand and seal       of ofce.


                                                                                                       Notary Public                                       County
Case 3:21-cv-00492-L Document 1-2 Filed 03/04/21   Page 30 of 39 PageID 35




                EXHIBIT 6
                                                                                                                                                            FILED
                                                                                                                                               2/1 0/2021 10:55 AM
                                                                                                                                                    FELICIA PITRE
          Case 3:21-cv-00492-L Document 1-2 Filed 03/04/21                                            Page 31 of 39 PageID 36                   DISTRICT CLERK
                                                                                                                                             DALLAS 00., TEXAS
                                                                                                                                           Deondria Grant DEPUTY


                                                        AFFIDAVIT OF SERVICE

State of Texas                                               Cou nty of Dallas                                      math Judicial District Gouzrt

Case Number: DC-21-01151

Plaintiff:
ALMA SUZETTE LONGSWORTH
VS.
Defendant:
OFFERPAD. LLC
Received these papers on the 4th day of February, 2021 at 3:00 pm to be served on OFFERPAD. LLC care of its
Registered Agent, CORPORATION SERVICE COMPANY DIBIA CSC — LAWYERS INCORPORAT‘ING SERVICE
COMPANY, 211 E 7th Street. Suite 620. Austin, Travis County. Tx 78701.

l.   Thomas Kroll. being duly swom‘ depose and say lhal on the 5th day of February, 2021 at 91:15 am,                      l:

hand delivered a true copy of this Citation together with Plaintiff‘s Original Petition and Request for Disclosure and
attached Exhibits to OFFERPAD, LLC care of its Registered Agent. CORPORATION SERVICE COMPANY DIEM CBC                                            -
LAWYERS INCORPORATING SERVICE COMPANIY, by and through its designated agent. SAMANTHA GUERRA. at the
address of: 211 E 7th Street, Suite 620. Austin, Travis County, TX 78701. having rst endorsed upon. such. copy of such
process the date oi delivery.



l certify that am approved by the Judicial Branch Certication
               |
                                                                 Commission. Misc. Docket No. 05-9122 under ruIe 103.1 501i.
and 501 .2 of the TRCP to deliver citations and other notices from any District. County and Justice Courts in and for the State
of Texas. I am competent to make this oath: am not less than 18v years of age. l am not a party to the above-referenced
                                                    |



cause. have not been convicted of a felony or a crime of moral turpitude. and I am not interested in the outcome of the
          |




above-referenced cause.




Subscribed and Sworn to before me on the 5th day of
February. 2021 by the afliant who is personally known to                               Thomas kmrf                        K
me.                                                                                    PSC - 3012. Exp. 8i31t’2021
                                                            ———~_\
                                                    1.1L
                                         a.\\\   $601“also.THOd’IJ?”
                                                                  4"                   Our Job Serial Number: THP-2021000519
NOTARY PUBLIC
                                      9‘? .
                                     i.- ."
                                                 git“ We;0"”,
                                                       o'o. E,-
                                                                                       Ref: 035031 3

                                    s      5
                                                           atabase
                                                                     a    s
                                                                     whim. Inc. - Process Server's Tootbox v3.12
                                    goon-Eh: 9:199
                                     5
                                     e             *‘9                     ‘
                                                                                                                                “
                                        "r
                                                                                                                                       '




                                         e»IFLES1gzju§
                                             «1.3:;g“s“                                                      IIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIII
                                                                                                                                       .




                                                  "I" Hum“
                EIVED
'

    I; .3. :3
                                     Case 3:21-cv-00492-L Document 1-2 Filed 03/04/21                               Page 32 of 39 PageID 37
        FLB         4 2021
                                 5

               (3
                    91m
        FORM N0. 353-3 - CITATION
        THE STATE 0F TEXAS                                                                                                                        CITATION

         To:        OFFERPAD LLC
                    BY SERVING REGISTERED AGENT CORPORATION SERVICE COMPANY                                                                       DC - 21 -01151
                    DIBJ'A CSC-LAWYERS INCORPORATING SERVICE COMPANY
                    211 E. 7T" STREET, SUITE 620
                                                                                                                                                                           —
                    AUSTIN, TEXAS 7870!                                                                                                    ALMA SUZETTE LONGSWORTH
                                                                                                                                                          vs.
        GREETINGS:                                                                                                                                OFFERPAD LLC
        You have been sued. You may employ an attorney. If you or your attorney do not        le a written answer with the
        clerk who issued this citation by 10 o'ciock a.m. of the Monday next following the expiration of twenty days after
        you were served this citation and petition, a default judgment may be taken against you. In addition to ling a                            ISSUED THIS
        written answer with the clerk, you may be required to make initial disclosures to the other parties of this suit. These              2nd day of February, 2021
        disclosures generally must be made no later than 30 days after you file your answer with the clerk. Find out more at
        TexasLawHelp.org. Your answer should be addressed to the clerk of the 160th                    urt at 600 Commerce
                                                                                           Districtg
        Street, Ste. 101, Dallas, Texas 75202.
                                                                                                       §U                                       FELICIA pITRE
                                                                                                                                              Clerk District Courts,
           .        .
        said pramurfbemg
                        .    .
                                     ALMA SUZETTE LoucswonTu                                      39
                                                                                                            Raf/-
                                                                                                       00 N     ~       4,9904
                                                                                                                                              Dallas County, Texas

        Filed in said Court 28th day of January, 2021 against                                                       4            1/1,?“
                                                                                                                        77:40
                                                                                                                           ”/8550         By: ANGELA CONEJO, Deputy
        OFFERPAD LLC
        For Suit, said suit being numbered DC-Z 1-01151, the nature of which demand is as follows:
                                                                                                                                              Attorney for “gimm-
        Suit on     EMPLOYMENT etc. as shown on   said petition & REQUEST FOR DISCLOSURE,                                                      w'p. MASTERSON
        a copy ofwhich accompanies this citation. lt‘ this citation is not served, it shall be returned unexecuted.                         1([LGQRE & KlLGOREPLLC
                                                                                                                                            3 l09 CARLISLE, SUITE 200
        WITNESS: FELICIA PITRE, Clerk of the District Courts of Dallas, County Texas.                                                         DALLAS, TEXAS        75204
        Given under my hand and the Seal of said Court at ofce this 2nd day of February, 2021.                                                     214-969-9099

        AT'I‘EST: FELICIA PITRE, Clerk of the District                                                              ,
                                                                        f Dallas, County, Texas
                                                                                                                                               DALLAS couu'rv
                                       BY                                            .   Deputy          erstw
                                                                                                            '             "
                                                                                                                                                SERVICE FEES
                                            ANGELA CO
                                                                                                                                                    NOT PAI D
                                                                            OFFICER'S RETURN
Case No.1 DC-ZI-Ol [SI

Court No. l601h District Court

Style: ALMA SUZETI‘E LONGSWORTH
vs.

OFFERI‘AD LLC
Came to hand an the                            day of     g9                .   20   &         .   {“3                o'clock           é     .M. Executed at                                     .

within the County of                                      at                    o'clock             .M, on [he                               day   of                                                 .

20                     .   by delivering to the within named

                                                                                                                  '7
each in person. a Iruc copy nf [his Cimion together will: Ihc accompanying copy           of this                                            on same dale ofdclivery. The distance actually traveled by
                                                                                                    pleadin%hav§[%endmsal
mc in sewing such process was                   mils and my fees arc as fullows: To certify which           wul   _      y
                                   For serving Citation         s
                                                                                                                       " hJ/ r.

                                                                                                                                  ’‘    €992)
                                  For mileage                   S                                   of
                                                                                                                                       bfnuml/h
                                                                                                                                          O     ’r"
                                  For Notary                    S                                   By                                                                Deputy
                                                                                                                                            ’20
                                                                    (Must he veried       if served outside the State of’l‘cxas.)
                                                                                                                                                                                                          Case 3:21-cv-00492-L Document 1-2 Filed 03/04/21




Signed and sworn to by the said                                         befnrc mi: this                  day of                                     . 2t}

to certify which witness my hand and seal ofoice.



                                                                                                    Notary Public                                            r   n   County
                                                                                                                                                                                                          Page 33 of 39 PageID 38
Case 3:21-cv-00492-L Document 1-2 Filed 03/04/21   Page 34 of 39 PageID 39




                EXHIBIT 7
                                                                                                                            FILED
                                                                                                                  3/1/2021 8:40 AM
                                                                                                                  FELICIA PITRE
     Case 3:21-cv-00492-L Document 1-2 Filed 03/04/21                       Page 35 of 39 PageID 40            DISTRICT CLERK
                                                                                                            DALLAS CO., TEXAS
                                                                                                           Loaidi Grove DEPUTY


                                      CAUSE NO. DC-21-01151

ALMA SUZETTE LONGSWORTH,                           §              IN THE DISTRICT COURT

         Plaintiff,                                g

V.                                                 g              DALLAS COUNTY, TEXAS
OFFERPAD, LLC,                                     g

         Defendant.                                               160TH   JUDICIAL DISTRICT
                                                   g


              DEFENDANT’S ANSWER TO PLAINTIFF’S ORIGINAL PETITION
         Defendant Offerpad,     LLC (“Defendant”)          les   its Original Answer to Plaintiff’s Original

Petition (“Petition”) led    by Alma Suzette Longsworth (“Plaintiff’) and states:

                                                       I.

                                         GENERAL DENIAL
         1.       Defendant denies each and every allegation in the Petition, all and singular, and

demands strict proof thereof in accordance with the Constitution and laws               of the United States

and the State    of Texas.

                                        RELIEF REQUESTED
         For the foregoing reasons, Defendant respectilly              requests that upon nal   hearing, the

Court enter judgment for Defendant and against Plaintiff on all of her claims, causes of action,

and requests for relief, dismissing the same with prejudice; award Defendant its attorney’s fees

and costs     of court; and grant all other relief, general or special,       at law or in equity, to which

Defendant may be justly entitled.




DEFENDANT’S ANSWER TO PLAINTIFF’S ORIGINAL PETITION                                                    Page   1
  Case 3:21-cv-00492-L Document 1-2 Filed 03/04/21            Page 36 of 39 PageID 41



                                         Respectfully submitted,

                                         /s/ John M. Barcus
                                         John M. Barcus
                                         Texas Bar N0. 24036 1 85
                                         j0hn.barcus@0gletreedeakins.com
                                         OGLETREE, DEAKINS, NASH, SMOAK &
                                              STEWART, P.C.
                                          81 17 Preston Road, Suite 500
                                         Dallas, Texas 75225
                                          (214) 987-3800 (Telephone)
                                          (214) 987-3927 (Facsimile)

                                         ATTORNEY FOR DEFENDANT

                              CERTIFICATE OF SERVICE
       This is to certify that on March 1, 2021, I electronically transmitted the foregoing
document to the Clerk of Court using the Court’s ECF system, which will provide a Notice of
Electronic Filing to all counsel of record:

      W.D. Masterson
      Kilgore & Kilgore, PLLC
           Carlisle Street
       3 109
      Dallas, TX 75204
      wdm@kilgorelaw.com



                                         /s/ John M. Barcus
                                         John M. Barcus




                                                                                  46186937.1




DEFENDANT’S ANSWER TO PLAINTIFF’S ORIGINAL PETITION                                   Page 2
       Case 3:21-cv-00492-L Document 1-2 Filed 03/04/21            Page 37 of 39 PageID 42
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

John Barcus on behalf of John Barcus
 Bar No. 24036185
john.barcus@ogletreedeakins.com
 Envelope ID: 51005079
Status as of 3/1/2021 2:16 PM CST

Case Contacts

Name             BarNumber   Email                                TimestampSubmitted    Status
Bill Masterson               wdm@kilgorelaw.com                   3/1/2021 8:40:54 AM   SENT
Rebecca Baird                rlb@kilgorelaw.com                   3/1/2021 8:40:54 AM   SENT
John Barcus                  john.barcus@ogletreedeakins.com      3/1/2021 8:40:54 AM   SENT
Yolanda Babies               yolanda.bables@ogletreedeakins.com   3/1/2021 8:40:54 AM   SENT
Case 3:21-cv-00492-L Document 1-2 Filed 03/04/21   Page 38 of 39 PageID 43




                EXHIBIT 8
  Case 3:21-cv-00492-L Document 1-2 Filed 03/04/21                      Page 39 of 39 PageID 44




                                     160m DISTRICT COURT
                                 GEORGE ALLEN COURTS BLDG.
                                    600 COMMERCE STREET
                                      DALLAS, TX    75202-4606
                                          214-653-7273


                                                                3/1/2021

W.D. MASTERSON
Attn KILGORE & KILGOREPLLC
3 109 CARLISLE STE 200
DALLAS         TX 75204


Re:

ALMA SUZETTE LONGSWORTH
vs.
OFFERPAD LLC
DC-2 1-01 15 1


                        DISMISSAL HEARING NOTICE — BY SUBMISSION
The above case is set for dismissal for want of prosecution BY SUBMISSION on 04/06/2021 at 3:00
PM. in the 160‘“ District Court, Dallas County, Texas.

If you have perfected service and no answer    has been led, you must have moved for or have proved up a
default judgment on or prior to the above date. Failure to do so prior to dismissal hearing will
automatically result in the dismissal of the case on the above date and time and place.

If you have not perfected service on all parties prior to said dismissal date, you must APPEAR BY
SUBMISSION FOR THE DISMISSAL HEARING. During said hearing you will have the opportunity
to show by way of veried motion, good cause for maintaining the case on the docket. The court SHALL
dismiss for Want of Prosecution unless there is a showing of good cause.

                                                Sincerely
                                                /s/ Nicholas Zaragoza
                                                Nicholas Zaragoza,
                                                Court Coordinator
